Citation Nr: 0122566	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of back 
and neck injuries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1964.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The issue of entitlement to service connection for residuals 
of back and neck injuries will be discussed in the REMAND 
portion of this decision.



FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue involving service connection for PTSD has been 
obtained, and no further development is necessary to comply 
with the Veterans Claims Assistance Act of 2000.

2.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service, and 
none of his alleged stressors have been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the veteran's claim of entitlement to 
service connection for PTSD.  He claims that he suffers from 
PTSD as a result of stressful events which occurred while 
aboard the USS Kitty Hawk.  He maintains that his best friend 
died in an explosion and fire in the engine room, that 
another friend died due to a fall, and that the Kitty Hawk 
came under enemy fire while stationed off the coast of 
Vietnam.  For the reasons that follow, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and the appeal is denied.

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000", which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  The law affects a claim such as this 
because it was pending on the date of enactment of the new 
law.  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A.            
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has been informed by a Statement of the Case 
issued in June 1998, several Supplemental Statements of the 
Case, and several letters of the evidence needed to prove his 
claim for service connection for PTSD.  As such, compliance 
with VA's notification requirements has been demonstrated.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Id.  The 
veteran underwent a VA psychiatric examination in December 
1997 to determine the nature and etiology of any psychiatric 
disorders.  The RO also sent the veteran's stressor 
information to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt to verify his 
stressors.  That agency responded and included a history of 
the USS Kitty Hawk to which the veteran was assigned.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  He indicated on several occasions that 
he had not received psychiatric treatment at any time.  
Although he later testified at an October 1998 hearing that 
he saw a family physician for stress, he indicated that the 
physician was deceased and that any medical records 
associated with that treatment were no longer available.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)) (stating that the efforts to obtain outstanding 
relevant records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.) 

The Board thus finds that the VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Given that the actions by the RO reflect fundamental 
compliance with the VCAA, the Board finds that the veteran's 
appeal will not be adversely affected merely because the RO 
developed this appeal prior to enactment of the VCAA and did 
not inform him of its provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Background

The veteran had active service in the U.S. Navy from November 
1960 to November 1964.  His DD Form 214 notes that he served 
aboard the USS Kitty Hawk as a fireman.  Although no 
decorations, medals or badges are listed on his DD Form 214, 
in April 1974 the veteran's congressman obtained 
correspondence from the National Personnel Records Center 
indicating that the veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Good 
Conduct Medal.  The veteran's service medical records make no 
reference to any psychiatric problems. 

At the time his initial claim was filed in September 1997, 
the veteran submitted a statement outlining his alleged 
stressors.  He explained that he worked as a damage control 
investigator aboard the Kitty Hawk while stationed in the 
Tonkin Gulf area off the coast of Vietnam.  He said his 
duties involved walking into fires after the ship had 
sustained damage in battle, which he had done on three 
separate occasions.  He related one such incident in early 
1964 which involved an explosion in engine room # 4.  He 
stated that he entered the room and discovered the bodies of 
three men, one of whom was later identified as his best 
friend [redacted]. 

The veteran underwent a VA psychiatric examination in 
December 1997.  During the interview, the veteran said he 
experienced nightmares involving incidents from his military 
experience, that he avoided anything that had to do with 
blood, injury or death, that he could be irritable and 
difficult to get along with, that he was "quite ready to 
strike back" if startled from behind, and that his wife 
slept in a separate bed because of his tossing and turning.  
The veteran indicated that the Kitty Hawk made two tours in 
Southeast Asia, from 1962 to 1963 and from late 1963 to 1964.  
He then described several experiences during his military 
service which he believed to be the content of his 
distressing dreams.  First, he related the incident in which 
his best friend [redacted] was killed in an engine-room fire 
aboard the Kitty Hawk in late 1964.  Second, he related that 
another friend by the name of [redacted] died in mid to late 
1964 when he fell and broke his neck.  Third, he sated that 
the Kitty Hawk came under fire for approximately four days in 
early 1964 while stationed off the coast of Vietnam before 
authorization was given to return fire.  He explained that 
the Kitty Hawk sustained two artillery hits in which several 
ship personnel were killed, and that he was present when the 
bodies were brought below deck.  Fourth, he said he witnessed 
the death of a 19-year-old sailor who accidentally backed 
into an aircraft propeller.  Next, he described an incident 
in which he came across a sailor who was about to hang 
himself, at which time he persuaded the sailor not to so.  
Finally, he reported occasional dreams about an incident in 
which he came very close to falling off the edge of the ship.  

After recording the veteran's history, the examiner conducted 
a mental status examination.  It was noted that the veteran 
became tearful when discussing the deaths of his Navy 
friends.  The examiner also commented that the veteran was a 
reliable historian.  However, no significant findings were 
reported.  The examiner indicated that the veteran's score on 
the Mississippi scale for combat-related PTSD was well within 
the range considered to be well adjusted.  Accordingly, no 
Axis I diagnosis was provided.  The examiner noted that a 
number of PTSD symptoms were present, including a history of 
traumatic experiences in the military which manifested 
themselves in dreams at night and intrusive thoughts during 
the day, avoidant behavior involving situations where he 
could witness bodily harm (movies), and increased arousal in 
the form of fitful sleep, irritability and an exaggerated 
startle response.  However, the examiner stated that the 
criteria for PTSD were not met, as the avoidance criterion 
was not present and the degree of distress was not considered 
clinically significant or disruptive of daily functioning. 

The veteran submitted another letter in which he stated that 
official records concerning the Kitty Hawk's involvement in 
combat resulting in casualties were not available because the 
government was denying that the ship was in a combat zone.  
The veteran even stated that the crew was required "to sign 
forms of secret not to talk about where we had been, 
involvement, or what we had seen."  The veteran then 
indicated that they were around Laos in 1962.  

At a hearing held before the RO in October 1998, the veteran 
testified about the deaths of his two friends, [redacted]
and [redacted], while aboard the Kitty Hawk.  The veteran 
also identified several new stressors.  He indicated that he 
was assigned the job of removing oil derricks from a swamp 
that was infested with poisonous snakes.  He said that three 
men armed with shotguns were needed to stand watch for 
approaching snakes.  He also stated that he was afraid of 
heights but was assigned to clean the side of the ship that 
was 132 feet high.  

The veteran underwent a psychological evaluation by RJ Tuner, 
Ph.D., in December 1998.   Dr. Turner reported that he had 
obtained the veteran's history by reviewing the December 1997 
VA psychiatric examination report.  He then acknowledged that 
the veteran served in the U.S. Navy from 1960 and 1964 as a 
machinist's mate on the Kitty Hawk, which made two tours in 
Southeast Asia.  He recorded that the veteran experienced 
several traumatic events involving "the death of friends and 
other comrades, in addition to other circumstances such as 
being under enemy fire."  Dr. Turner commented that: 

[the veteran] impressed me as being an extremely 
honest and forthright individual who almost seemed 
reluctant to even be applying for compensation 
regarding the PTSD.  The question of malingering or 
compensation seeking can be dispensed with, as he 
made no attempt to manufacture or embellish any 
symptoms he has experienced since his discharge.
  
After interviewing the veteran and reviewing the VA 
psychiatric examination report, Dr. Turner opined that the 
veteran suffered from PTSD which clearly resulted from his 
experiences in the military.  Dr. Turner then detailed the 
findings relevant to the DSM-IV criteria for PTSD.   He also 
took exception with several findings reported by the VA 
examiner in December 1997.  In particular, Dr. Turner 
indicated that the veteran met the avoidance criterion by the 
fact that he relinquished his earlier vocational goal of 
becoming a police officer and also gave up his leisure 
pursuit of hunting, both of which were a direct result of his 
experiences in service.  Moreover, Dr. Turner took exception 
with the VA examiner's finding that the veteran had no 
significant vocational impairment, pointing out that he had 
24 different jobs since he was discharged from the Navy.  
Finally, Dr. Turner stated that the veteran's profile from 
MMPI-2 assessment gave no indication that he made any attempt 
to exaggerate symptomatology.  

In order to verify the veteran's claimed stressors, a 
directory of names from the Vietnam Veterans' Memorial was 
submitted.  The directory notes that a [redacted] died 
on December 6, 1965, and that a [redacted], Jr., died on 
September 2, 1970.  However, the directory lists no one by 
the name of [redacted].  The RO requested that the 
veteran provide additional information regarding the names of 
these two individuals.  The veteran responded by submitting a 
fact sheet that had been downloaded from the internet 
concerning the death of [redacted] on December 6, 
1965, in South Vietnam.   The veteran also indicated that, 
"I can only tell you that [redacted] was killed on deck 
of ship in arresting gear."  It appears that the veteran 
misspelled the name, as the directory lists six individuals 
with the name "[redacted]" but no one with the name 
"[redacted]."  In any event, no [redacted] is listed in 
the directory.

The RO sent the veteran's stressor summary to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify the veteran's claimed stressors.  In July 
2000, that agency responded and included a history of the USS 
Kitty Hawk.  The USASCRUR stated that it was able to verify 
that on December 6, 1965, a fire occurred in the #3 Main 
Machinery Room aboard the USS Kitty Hawk, in which two men 
were killed and twenty-nine others were injured.  An enclosed 
Vietnam Casualty Detail Report confirms that [redacted]
[redacted] died on December 6, 1965, as a result of 
drowning/suffocation at sea.

The history of the Kitty Hawk was also reviewed by the Board.  
This history shows that the Kitty Hawk was commissioned into 
active service on April 29, 1961, at the Philadelphia Naval 
Shipyard.  She left Philadelphia in July 1961 and arrived in 
San Diego in November 1961, stopping in Virginia and 
Guantanamo before sailing around South America.  In 1962, she 
left for a seven-month Western Pacific cruise, visiting 
Japan, the Philippines and Hong Kong before returning to San 
Diego in April 1963.  Following a series of strike exercises 
and tactics along the California Coast and Hawaii, the Kitty 
Hawk sailed for Japan in November 1963.  After cruising the 
South China Sea and the Philippines, she returned to San 
Diego on July 20, 1964.  She was overhauled in the Puget 
Sound Naval Shipyard, trained along the western seaboard, and 
left San Diego for Hawaii on October 19, 1965, and then to 
Subic Bay where she prepared for combat operations off the 
coast of Vietnam. 

III.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires [1] a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The Board observes that it is unclear whether the 
veteran's symptoms can be attributed to a diagnosis of PTSD.  
On the one hand, a VA examiner in December 1997 determined 
that the veteran did not meet the criteria for PTSD.  On the 
other hand, a private psychologist disagreed with that 
opinion and found that the veteran suffered from PTSD as a 
result of his experiences while aboard the USS Kitty Hawk.  
Nevertheless, even assuming for discussion purposes that the 
veteran has a current PTSD diagnosis, the record does not 
provide sufficient corroboration of the claimed stressors 
underlying the diagnosis.  See Moreau, 9 Vet. App. at 396 
(holding that a favorable medical opinion is insufficient, in 
and of itself, to predicate the grant of service connection 
for PTSD). 

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that, although he received the Vietnam Service 
Medical, there is no indication of receipt of such combat-
related citations as the Purple Heart Medal or the Combat 
Infantryman Badge.  Moreover, the veteran's service medical 
records do not suggest any combat-related wounds or other 
incidents of treatment reflecting combat.  In short, there is 
no evidence of record to suggest the veteran's participation 
in combat with the enemy during service.  

As such, the Board must consider whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor.  Dr. Turner's diagnosis of PTSD was based on the 
veteran's account of several traumatic events involving "the 
death of friends and other comrades, in addition to other 
circumstances such as being under enemy fire."  However, the 
Board notes that none of these alleged stressors have been 
verified.  With respect to the alleged incident in which the 
veteran's closest friend [redacted] was killed in a 
fire and explosion, the USASCRUR confirmed that a fire 
occurred in one of the machinery rooms aboard the Kitty Hawk 
where two men were killed and twenty-nine others were 
injured.  A Vietnam Casualty Detail Report also confirmed 
that [redacted] died the same day as the fire, with 
the cause of death listed as drowning/suffocation at sea.  
However, the record shows that this incident occurred on 
December 6, 1965, more than one year after the veteran's 
separation from active duty service.  The Board also points 
out that no individual by the name of [redacted] died 
aboard the Kitty Hawk.  As a result of these inconsistencies, 
only one inference can be drawn.  The veteran's statements 
concerning the death of [redacted] and [redacted]
are not credible.  Although a VA examiner and Dr. Turner 
believed the veteran to be a credible historian, the Court 
has addressed the importance of credibility and squarely 
fixed it as an adjudicative determination.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence). 

The Board also questions the veteran's credibility concerning 
his statements about enemy attacks on the Kitty Hawk while 
stationed off the coast of Vietnam.  Although the ship's 
history does not indicate that it was stationed off the coast 
of Vietnam prior to 1965, evidence shows that the veteran was 
awarded the Vietnam Service Medal.   The Board therefore 
acknowledges that the Kitty Hawk may have been stationed off 
the coast of Vietnam while the veteran was onboard.  
Nevertheless, the ship's history mentions nothing about 
coming under enemy attack at any time from 1960 to 1964.   
Therefore, stressors involving enemy attacks have not been 
verified and cannot be considered as a basis for a diagnosis 
of PTSD.  Furthermore, the ship's history does not mention 
any incident in which a sailor was killed on deck as a result 
of backing into an aircraft propeller.

The Board points out that the veteran identified other 
stressors at his hearing and in a letter which were not 
mentioned in Dr. Turner's report.  These stressors include 
working in a snake-infested swamp, cleaning the side of a 
ship at 130 feet, and coming across a sailor who was about to 
hang himself.  The Board notes that there has been no attempt 
by VA to verify any of these events.  Nonetheless, the Board 
finds that it has no duty under the VCAA to verify the 
occurrence of these stressors as they were not considered in 
Dr. Turner's opinion which related the veteran's PTSD to 
service.  More importantly, the veteran failed to provide 
specific information concerning these events, such as names, 
dates, location, etc.  See Fossie v. West, 12 Vet. App. 1, 6-
7 (1998) (holding no duty to assist where veteran's 
statements concerning in-service stressors were too vague to 
refer to the United States & Joint Services Environmental 
Support Group (ESG)).  

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  "The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe he suffers from PTSD as a result of service, as a 
layperson without medical expertise, he is not qualified to 
address questions requiring medical training for resolution, 
such as a diagnosis or medical opinion as to etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Hence, the veteran's claim of entitlement to service 
connection for PTSD must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
See 38 U.S.C.A.         § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  Thus, the appeal is denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

This appeal involves the veteran's claim for service 
connection for residuals of back and neck injuries.  The 
veteran claims that he suffers from disabilities involving 
his low back and neck as a result of two automobile accidents 
in service.  However, a review of the record discloses that 
additional development is needed before the Board can 
adjudicate this claim.  The recent amendment to 38 U.S.C.A. 
§ 5107 (West 1991) provides that the Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits, and shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).

The veteran's service medical records show that he was 
involved in an automobile accident in August 1961.  He said 
that at the time of impact he was thrown back and strained 
the right side of his neck.  A physical examination revealed 
no root pain or radiation and full range of motion of the 
back and neck.  The initial impression was muscle strain.  X-
rays taken in August 1961 revealed a tiny non-displaced 
fracture at the tip of the transverse process on the left 
side of L1.  When seen on follow-up evaluation in October 
1961, films revealed a healing fracture.  It was noted that 
the veteran had been placed on light duty for 30 days.  

The veteran was involved in second automobile accident in 
February 1962 while on leave.  He was rushed to the Emergency 
Room at St. Rita's Hospital, where he was unconscious but did 
not appear to be badly hurt.  It appeared that his injuries 
primarily involved lacerations of the legs.  He told doctors 
that he had fractured his back seven month prior.  On 
physical examination, the dorsal and upper lumbar spine 
showed no evidence of any recent fracture or dislocation.  
However, marked irregularity was observed at the epiphyseal 
plate, especially in the region from D-7 to D-11, which was 
suggestive of epiphysitis.  On the following day, the veteran 
reported very little pain in his back.  

Service medical records show that he was seen in March 1962 
for complaints of pain in the mid-post sacral area with 
movement of the torso.  A physical examination revealed very 
little loss of motion, no real muscle spasms, and diffuse 
exaggerated pain on palpation over the spinous process from 
the mid-thoracic spine to the L-S joint.  Straight leg raises 
were normal.  The diagnostic impression was "myositis back 
diffuse."  An April 1962 entry noted the veteran's 
complaints of pain in the lumbosacral area, with some 
limitation of extension and flexion.  When seen in September 
1962, the veteran reported swelling on the side of his neck.   
At a physical examination in April 1964, the veteran reported 
persistent pain in the T12-L2 region, with no radiation.  A 
physical examination revealed full range of motion of the 
trunk, subjective complaints of tenderness over the spinous 
process at T12 to L1, normal deep tendon reflexes, and normal 
straight leg raising.  X-rays of the lumbosacral spine were 
normal.  The diagnostic impression was possible residual of 
old bone contusion.  At his separation examination in October 
1964, there was no reference to any problem involving the 
back or neck.  

In September 1976, the veteran was admitted to St. Rita's 
Hospital for low back pain with some radiation into his right 
leg.  He apparently experienced sudden onset of low back pain 
while turning to enter his bathroom.  The veteran also 
reported that he sprained his back at work in February 1976.  
It was noted that he recovered from that injury, but that X-
rays revealed some narrowing at L5-S1.  Current X-ray 
examination revealed mild degenerative changes at the L5-S1 
level and minimal hypertrophic changes.  A lumbar myelogram 
was essentially normal.  It was felt that the veteran had a 
lumbosacral strain and that a strong functional overlay was 
also present.  The physician concluded that, "I strongly 
feel the patient possibly has an L4-5 disc.  However, 
symptoms are certainly not typical."

The veteran also sought treatment from Timothy A. Heinrichs, 
M.D., throughout the 1990's for pain in his back and neck.  
In November 1990, the veteran complained of pain in his upper 
back and neck area, especially at the end of the day.  In 
April 1992, he was seen for discomfort at the left side of 
his neck.  The assessment was "muscle pain neck."  When 
seen in January 1997, the veteran described pain in his groin 
and low back area; the assessment was possible sciatica.  A 
November 1997 entry noted that the veteran had been suffering 
from low back pain for "many, many years."   He reported 
that it had recently become worse and that he now had 
radiculopathy.  In a December 1997 letter, Dr. Heinrichs 
stated that the veteran had been a long-term patient at his 
clinic, and had been experiencing increasing problems with 
his low back over the past three years.  Dr. Heinrichs 
indicated that the veteran's symptoms were consistent with 
spinal stenosis versus disk disease with radiculopathy.  

At a VA orthopedic examination in December 1997, the veteran 
reported pain in his back and neck since his initial 
automobile accident in 1962.  He also said he reinjured his 
low back during the second automobile accident.  X-ray 
examination revealed marked osteoarthritic changes of the 
cervical spine, degenerative changes of the dorsal spine with 
suggestion of schmoral node at T-9 to T-12, and marked 
osteopenia with degenerative changes in the lumbar spine.  
The examiner diagnosed the veteran with (1) arthritis of the 
cervical spine, (2) degenerative changes of the dorsal spine, 
and (3) osteopenia of the lumbar spine.  However, no opinion 
was offered concerning the etiology or date of onset of these 
diagnoses.  

Based on these findings, and in light of the duty to assist 
under the VCAA, the Board finds that the veteran should be 
afforded a VA orthopedic examination to determine the nature 
and etiology of all disorders involving his back and neck.  
See VCAA; see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that VA's duty to assist includes conducting 
a thorough and contemporaneous medical examination of the 
veteran.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any disabilities 
involving the lumbar, thoracic and 
cervical spine.  The claims file should 
be made available to the examiner for 
review prior to examination.  All 
indicated studies and tests should be 
performed.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should specifically 
address whether it is at least as likely 
as not (50 percent likelihood or greater) 
that any disabilities involving the 
lumbar, thoracic and cervical spine found 
on examination are related to service, to 
include the two automobile accidents 
therein, as opposed to any post-service 
injuries.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of back 
and neck injuries.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
each matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

